Citation Nr: 0517687	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for cervical spinal 
stenosis with status-post removal of bone from the right 
iliac for cervical fusion as a result of VA surgery in 
January 2001.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1956 to July 1962, 
and from July 1966 to April 1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2003 rating action that denied compensation 
benefits, pursuant to the provisions of 38 U.S.C (U.S.C.A., 
for the Board's purposes)  § 1151, for cervical spinal 
stenosis with status-post removal of bone from the right 
iliac for cervical fusion as a result of VA surgery in 
January 2001.  A Notice of Disagreement was received in 
November 2003, and a Statement of the Case (SOC) was issued 
in December 2003.  A Substantive Appeal was received in 
February 2004.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim on appeal has not been 
accomplished.  

Initially, the Board notes that, although the record contains 
a September 2002 duty to assist letter from the RO to the 
veteran, it does not include correspondence that specifically 
addresses the VCAA duties to notify and assist, or that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response (of which he was not previously 
notified).  See 38 U.S.C.A. § 5103 (West 2002); but see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession (of which he was not previously 
notified).  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  The RO should specifically request the 
veteran to provide authorization to enable it to obtain 
copies of all records of his treatment and evaluation at the 
Penn State Milton S. Hershey Medical Center.

The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the complete records of all follow-up 
treatment and evaluation of the veteran for cervical spine 
and right hip disabilities at the Lebanon, Pennsylvania VA 
Medical Center (VAMC) from December 2001 to the present time 
should be obtained and associated with the claims file.  The 
Board points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

Finally, the Board finds that examination of the veteran for 
the purposes of obtaining a medical opinion is warranted.  
Appellate review discloses that the veteran underwent VA 
examinations in October 2002 for the purpose of determining 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  However, neither VA examiner rendered an 
opinion on the key question of whether the veteran's 
continuing cervical spine disability following his January 
2001 VA cervical discectomy and fusion with right iliac crest 
bone is the result of VA fault.  The veteran has contended 
that, soon after this surgery, a VA physician told him that 
the surgery had been done incorrectly, in that bone from his 
right hip had been placed incorrectly in his neck, allowing a 
piece of bone to extend into the spinal nerves, and that 
additional surgery was thus required.  

Thus, the Board finds that, after associating with the claims 
file all pertinent records and/or responses received, the RO 
should to arrange for the veteran to undergo further VA 
examination and to obtain a medical opinion as to whether the 
proximate cause of his current spinal stenosis was VA fault 
from the January 2001 cervical discectomy and fusion with 
right iliac crest bone.  The veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.   If the 
veteran does not report for the scheduled examination, the RO 
must obtain and associate with the claims file a copy(ies) of 
any notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Lebanon 
VAMC copies of all electronically 
maintained and/or handwritten records of 
treatment and/or evaluation of the 
veteran's cervical spine and/or right hip 
from December 2001 to the present time.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should to furnish the veteran 
a letter providing notification of the 
duties to notify and assist imposed the 
VCAA, specifically as regards the claim 
for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record.  The RO should 
specifically request that veteran provide 
authorization to enable it to obtain 
copies of all records of his treatment 
and evaluation at the Penn State Milton 
S. Hershey Medical Center.
  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all records and/or responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.      

The examiner should identify all 
disability affecting the veteran's 
cervical spine and right hip, and render 
an opinion, consistent with the record 
and sound medical judgment, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran has 
residuals of his January 2001 VA cervical 
discectomy and fusion with right iliac 
crest bone, and if so, whether the 
proximate cause of such residuals was  
(a) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA during the surgical treatment, or 
(b) an event not reasonably foreseeable.  
In reaching his opinion, the physician 
should comment as to whether, in 
performing the January 2001 surgery, the 
VA failed to exercise the degree of care 
that would be expected of a reasonable 
health care provider.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include 38 C.F.R. 
§ 3.361 (2004).  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate Supplemental 
SOC that includes citation to all 
additional legal authority considered to 
include 38 C.F.R. § 3.361, as well as 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 




No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.       §§ 5109B, 7112).



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


